                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   RON GIBSON and SHIRLEY GIPSON, a                        CASE NO. C18-0951-JCC
     married couple,
10
                                                             ORDER
11                             Plaintiffs,
            v.
12
     MARCELLA FLEMING REED, et al.,
13
                               Defendants.
14

15
            This matter comes before the Court on Plaintiff Ron Gibson’s motion to compel and
16
     request for sanctions (Dkt. No. 41). Having thoroughly considered the parties’ briefing and the
17
     relevant record, the Court finds oral argument unnecessary and hereby DENIES the motion for
18
     the reasons explained herein.
19
     I.     BACKGROUND
20
            The Court has previously set forth the underlying facts of this case and will not repeat
21
     them here. (See Dkt. No. 27.) Defendant Snohomish County hired Marcella Fleming Reed 1 to
22
     conduct an Equal Employment Opportunity (“EEO”) investigation into Defendant Karen
23
     Hastings’ complaint that Plaintiff Ron Gibson sexually harassed her. (Dkt. No. 12-2 at 1.)
24

25          1
              Reed was named as a Defendant in the complaint. (Dkt. No. 12-2 at 1). The Court
     granted Reed’s motion for summary judgment and dismissed all claims against her. (Dkt. No.
26   27.)

     ORDER
     C18-0951-JCC
     PAGE - 1
 1          Plaintiff Ron Gibson alleges that during the course of Reed’s investigation Defendants

 2   Barbara Lucken, Dee Thayer, Cathy White, and Hastings made several false and defamatory

 3   statements about Plaintiff, and reported allegations against Plaintiff Ron Gibson that were

 4   unsubstantiated and untrue. (Id. at 6–7.) Plaintiff further alleges that Reed and Defendant

 5   Snohomish County knowingly incorporated those statements into Reed’s final report. (Id.)

 6   Plaintiff asserts claims of invasion of privacy or false light disclosure, negligent infliction of

 7   emotional distress, defamation, and loss of consortium. (Id. at 9–11.) Plaintiff now seeks to

 8   compel communications between Snohomish County officials and Reed related to Plaintiff from
 9   2014 to the present. (Dkt. No. 41.)
10   II.    DISCUSSION

11          A.      Legal Standards

12          The Court strongly disfavors discovery motions and prefers that parties resolve such

13   disputes on their own. “Parties may obtain discovery regarding any nonprivileged matter that is

14   relevant to any party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ.

15   P. 26(b)(1). If a party inappropriately withholds or fails to answer a discovery request, the

16   requesting party may move for an order compelling discovery. Fed. R. Civ. P. 37(a)(1); David v.

17   Hooker, Ltd., 560 F.2d 412, 418 (9th Cir. 1977). If a party fails to comply with a discovery order,

18   the Court may also sanction that party accordingly. Fed. R. Civ. P. 37(b)(2). The Court has broad

19   discretion to decide whether to compel disclosure of discovery. Phillips ex rel. Estates of Byrd v.

20   General Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002). On a motion to compel, the movant

21   must demonstrate that “the information it seeks is relevant and that the responding party’s

22   objections lack merit.” Hancock v. Aetna Life Ins. Co., 321 F.R.D. 383, 390 (W.D. Wash. 2017).

23   An attorney the discovery request is subject to shall not, without the consent of his or her client,

24   be examined as to any communication made by the client to him or her, or his or her advice

25   given thereon in the course of professional employment. Wash. Rev. Code § 5.60.060.

26          The burden to establish privilege is on the party asserting that privilege. See United States


     ORDER
     C18-0951-JCC
     PAGE - 2
 1   v. Munoz, 233 F.3d 1117, 1128 (9th Cir. 2000). The definition of attorney-client privilege is: (1)

 2   legal advice of any kind is sought; (2) from a professional legal advisor in his capacity as such;

 3   (3) the communication relating to that purpose; (4) made in confidence; (5) by the client; (6) are

 4   at his instance permanently protected; (7) from his disclosure by himself or by the legal advisor;

 5   (8) unless the objection is waived. See Fischel v. Margolis, 557 F.2d 209, 211 (9th Cir. 2006).

 6   The definition of “client” is not limited to internal attorneys and investigators of an organization,

 7   and therefore communications between internal attorneys and independent investigators are

 8   subject to attorney-client privilege. United States v. Graf, 610 F.3d 1148, 1158 (9th Cir. 2010);
 9   see also In re Beiter Co., 16 F.3d 929, 937 (8th Cir. 1994.)
10          B.      Motion to Compel
11                  1. Attorney-Client Privilege
12          Defendants argue that communications involving Reed and members of the Snohomish
13   County Attorney’s Office are barred from discovery by attorney-client privilege. (Dkt. No. 46 at
14   3.) They assert that Reed is “functionally equivalent” to an employee of Defendant Snohomish
15   County, and that she was offering legal advice to her client, Defendant Snohomish County,
16   regarding investigations of EEO complaints in her capacity as an employee. (Id.) Defendants
17   contend that, as an independent contractor, Reed was performing substantially the same work as
18   Defendant Snohomish County’s regular EEO investigator, and therefore her communications are

19   subject to attorney-client privilege protections. See Davis v. City of Seattle, Case No. 06-1659-

20   TSZ, Dkt. No. 190 at 4–7 (W.D. Wash. 2007). In Davis, the City of Seattle hired outside counsel

21   to conduct an EEO investigation due to a conflict of interest with the City’s in-house

22   investigator. Id at 1. The court ruled that the outside counsel was the functional equivalent of an

23   employee and subject to the same attorney-client privilege protections, because: (1) she

24   performed the same work that would have been performed by the City’s EEO manager; (2) she

25   was directed by the EEO manager to communicate with the Seattle City Attorney’s office prior

26   to finalizing her report; (3) she was instructed to do so, and did so, for the purpose of Seattle City


     ORDER
     C18-0951-JCC
     PAGE - 3
 1   Light securing legal advice from its attorneys; and (4) the subject matter of those

 2   communications was within the scope of the outside counsel’s duties and treated as confidential.

 3   Id. at 5. The ruling in Davis was consistent with precedent from other courts regarding attorney-

 4   client privilege. See In re Beiter Co., 16 F.3d at 929 (citing Upjohn Co. v. United States, 449

 5   U.S. 383, 394–95 (1981)).

 6          The present case is analogous to Davis. Reed was performing the type of investigations

 7   that Defendant Snohomish County’s regular EEO investigator Stacy Allen would have normally

 8   handled. (Dkt. No. 46 at 2.) Reed’s contract directed her to report to the Snohomish County
 9   Attorney’s office regarding her findings, for the purpose of providing information and legal
10   advice regarding her ongoing and completed EEO investigations. (Id at 31.) Reed’s contract
11   explicitly explained that these communications were to be treated as confidential, and that both
12   parties understood them to be privileged. (Id.) Therefore, the Court FINDS that Reed was the
13   “functional equivalent” of an employee of Defendant Snohomish County, and was engaged in
14   offering confidential legal advice to Defendant Snohomish County. All emails sent or received
15   by Reed regarding ongoing EEO investigations for the purpose of offering legal advice to
16   Defendant Snohomish County are protected from disclosure under attorney-client privilege.
17                  2. In Camera Review.
18          Plaintiff has requested that disputed documents be submitted to the Court ex parte for in

19   camera review. (Dkt. No. 50 at 5.) As discussed above, certain documents relating to Reed’s

20   investigation are protected under attorney-client privilege. See supra section II.B.1. However,

21   some documents redacted by Defendant Snohomish County may not be subject to attorney-client

22   privilege as defined by this order. (Id.) For example, documents sent between individuals

23   working for Defendant Snohomish County who are not attorneys, or documents sent or received

24   by Reed not in furtherance of her EEO investigations may not be subject to attorney-client

25   privilege. If Plaintiff has a good faith belief that certain redacted documents are not covered

26   under attorney-client privilege, Plaintiff may request that Defendant provide unredacted copies


     ORDER
     C18-0951-JCC
     PAGE - 4
 1   of the disputed documents to the Court ex parte for in camera review. Prior to any documents

 2   being submitted, the parties are hereby ORDERED to meet and confer regarding the disputed

 3   documents. See Fed. R. Civ. P. 37 and W.D. Wash. Local Civ. Rule 37(a)(1).

 4                  3. Privilege Log

 5          Plaintiff notes in his reply that Defendants’ privilege log is incomplete. (Dkt. No. 50 at

 6   4.) 2 Specifically, Plaintiff notes that several hundred pages of documents are absent from the

 7   privilege log, despite redactions to many of these documents. (Id.) To facilitate the full and fair

 8   resolution of the parties’ discovery disputes without the need for intervention by the Court,
 9   Defendants are hereby ORDERED to produce a full and complete privilege log to Plaintiff in a
10   timely manner.
11      III.        CONCLUSION

12          For the foregoing reasons, Plaintiff’s motion to compel discovery and request for

13   sanctions (Dkt. No. 41) is DENIED. As Defendant’s assertion of attorney-client privilege was

14   meritorious, Plaintiff’s request for sanctions is DENIED.

15          DATED this 5th day of June 2019.




                                                           A
16

17

18
                                                           John C. Coughenour
19                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
            2
               The Court notes that a privilege log was sent to Plaintiff on April 17, 2019, 12 days
26   after Plaintiff filed his initial motion to compel discovery. (Dkt. No. 46 at 6.)

     ORDER
     C18-0951-JCC
     PAGE - 5
